REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 7, 10, 14 all comprise (or are significantly similar to), among other things, managing a network service that is in the process of being executed, in a communication network, said network service being formed by a sequence of at least one virtualized network function managed by a virtualized resources management entity that is controlled over the communication network by an orchestration entity, wherein the managing comprises the following acts implemented by a virtualized network function optimization entity able to communicate with the virtualized resources management entity over the communication network: receiving a stream signaling and/or characterizing a media from the at least one virtualized network function of said sequence, called an “initial function”; determining, on the basis of said received stream signaling and/or characterizing a media, and of a predefined management rule associated with said stream, that said initial function has insufficient capacity for execution of said network service according to a given quality of service parameter associated with the network service; and directly sending, to said virtualized resources management entity managing the at least one virtualized network function, without a previous request to modify the sequence of at least one virtualized network function to the orchestration entity, an updating command comprising at least one action, produced on the basis of said management rule associated with said stream, for updating said sequence, said initial function being, after execution of said command, replaced or complemented in said sequence with at least one new virtualized network function capable of executing said network service according to the given quality of service parameter associated with the network service. The remaining dependent claims further limit the invention. 

Applicant amends to modify a limitation to “directly sending, to said virtualized resources management entity managing the at least one virtualized network function, without a previous request to modify the sequence of at least one virtualized network function to the orchestration entity, an updating command…” The amendment essentially requires commands to update/modify the sequence of a network function to go directly to the management entity managing that function, rather than to go to the orchestration service (which generally oversees the network and all virtualized network functions) in the first instance, which would forward it to the management entity.
Examiner thinks this could be a version of a simple substitution, see MPEP 2143(I)(B), or a simple reordering of parts, see MPEP 2144.04(VI)(A) or (IV)(C) – the conventional manner of control is the orchestration service delegating to virtualized resources management, and thus the claimed feature is simply a command to either reverse a top-down system into a bottom-up system or to simply substitute which of two devices is initially informed of a change. Examiner notes that Spec, paras. 5, 12 and Remarks, 10/5/2020 pg. 9 seem to recognize the conventionality of the top-down hierarchy here: “This type of virtualized network architecture suffers from a number of drawbacks. The systematic intervention of the orchestration entity during the creation of virtualized network services makes it impossible to respond in a reactive way to a change in network conditions…”
The simple substitution seems to be common sense as well – given that the management device must make the change, which entity orders the change makes little difference. Surely having the command come from orchestration would ensure that the centralized management part of the system is aware of the change so that it could still do its orchestration, but the claim does not never learn of the updating command, merely that the command to update to the management entity not come after a command to the orchestration entity. One embodiment of the claim would be to directly command the management entity and then have the management entity inform orchestration about what it did, rather than indirectly commanding the orchestration entity which directly commands the management entity. In other words, this claim is not a situation where the system continues to do its job while removing an element previously thought necessary from it (a hallmark of non-obviousness, see MPEP 2144.04(II)(B)), but rather appears to be a situation where two necessary steps – 1) inform orchestration, and 2) implement the change, are still performed - simply in reverse order from an admitted prior art situation. 
Examiner has the burden of establishing a preponderance of unpatentability. Examiner’s search found no anticipatory evidence of the top-down VNF structure being shorted by directly sending to the management entity as claimed through the negative “without” limitation of the independent claims. Of course, the lack of a feature being anticipated does not inherently mean the feature is non-obvious, and the feature may still be obvious if there is a recognized motivation in the art or if the exemplary rationales (in this case simple substitution) would apply. Here the specification specifically touts the benefit of this particular feature (see Spec, para. 12) and asserts that this is contrary to conventional work. Examiner thinks that in this instance it is not appropriate to reject solely upon the exemplary rationales of obviousness and Examiner has no evidence to support a motivation in the art against a specification statement asserting novelty at precisely this point. It may be that the act of directly ordering the most immediate entity to take action rather than going through a chain of command in this context is the kind of thing that is so obvious it need not be written down (“In many fields it may be that there is little discussion of obvious techniques or combinations…” KSR v. Teleflex), but that discussion is better settled by, and more 
To the end of making the record clear, Examiner notes that there were other limitations amended into the claims, including argument that “Felstaine does not teach that the various modules of the system that intervene to manage an NFV-based communication communicate over a communication network” (see Remarks, 11/3/2020, pg. 8). Examiner takes the amendment and argument as arguing that Felstaine depicts its orchestration module and its management modules as being co-located on the same device, see Fig. 2, para. 48 and distinguishing therefrom. Examiner thinks that Felstaine in fact anticipates distributing the modules discussed, see paras. 106-110, 114, 134, which would lead to network communication between them. Regardless of if Felstaine anticipates, difference is not necessarily non-obviousness and here Examiner is confident in using exemplary rationales to find obviousness. Examiner concludes that even if Felstaine only anticipated co-locating the modules, it would have been obvious to one of ordinary skill to distribute them in order to allow for scalability. Rearrangement of parts is also a generally obvious act when the art was so enabled, see MPEP 2144.04. The remaining features of the claim were discussed in the most recent Final Rejection. Consequently, Examiner finds the claims non-obvious based on the “directly sending” feature rather than the amended communication network features.
All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449